Citation Nr: 0425974
Decision Date: 09/20/04	Archive Date: 01/04/05

DOCKET NO. 02-08 899                        DATE SEP 20 2004


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUES

Entitlement to an initial (compensable) evaluation for service-connected pleural thickening consistent with asbestos-related pleural disease.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from July 1959 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, wherein the RO granted service connection for pleural thickening consistent with asbestos-related pleural disease and assigned an initial noncompensable evaluation.

In April 2003, the veteran testified before the undersigned Veterans Law Judge in Albuquerque, New Mexico. A copy of the hearing transcript has been associated with the claims files.

In October 2003, the Board remanded the veteran's claim to the RO for additional development, to include a VA examination. The requested development has been completed and the case is ready for final appellate review.

In a May 2004 statement to the RO, submitted by the veteran's representative, he appeared to request that the veteran's claim for service connection for diabetes mellitus, claimed as due to exposure to Agent Orange be reopened. As this issue has not been developed for appellate review, it is referred to the RO for development.

Because this appeal in part comes from an initial rating assigned in conjunction with the grant of service connection for pleural thickening consistent with asbestos-related pleural disease the Board must analyze whether different percentage ratings are warranted since the award of service connection--March 27, 2001 (so-called "staged ratings"). Fenderson v. West, 12 Vet. App. 119 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

- 2 



REMAND

On VA Form 9, dated May 11, 2004 and received by the Board on September 3rd 2004, the veteran requested a personal hearing before a Veterans Law Judge at the RO. Under applicable regulation, a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person. 38 C.F.R. § 20.700 (2003).

The veteran contends, in essence, that his service-connected pleural thickening consistent with asbestos-related pleural disease is more severely disabling than that reflected by the currently assigned initial noncompensble evaluation.

The veteran's service-connected pleural thickening consistent with asbestos-related pleural disease has been assigned an initial noncompensable evaluation under the General Rating formula for Interstitial Lung Disease. See 38 C.F.R. § 4.97, Diagnostic Code 6833 (2003). Under that code, a 10 percent evaluation is assigned for a Forced Vital Capacity (FVC) of 75 to 80 percent of predicted or a Diffusion Capacity of the lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent. A higher evaluation of 30 percent requires an FVC of 65 to 74 percent of predicted or a DCLO (SB) of 56 to 65 percent. A 60 percent evaluation is assigned where FVC is 50 to 64 percent of predicted; or DLCO (SB) is 40 to 55 percent predicted; or maximum exercise capacity is 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. A 100 percent disability evaluation is assigned where FVC is less that 50 percent, or; DLCO (SB) is less than 40 percent of predicted, or; maximum exercise capacity is less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; where there is cor culminate or pulmonary hypertension, or; where the disability requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Code 6833 (2003).

Pursuant to an October 2003 Board remand, the veteran was afforded a V A respiratory examination on February 20,2004. A review of that examination report reflects that pulmonary function tests (PFT) were performed by V A earlier that month on February 6, 2004. However, a copy of the February 2004 PFT report is not contained in the claims files. While the February 2004 VA examination report

- 3 



contained the results of the February 2004 PFT, to include relevant findings for FVC, it does not appear that any findings with respect to DLCO (SB) were performed (it was noted, however, that a July 2002 PFT contained findings pertaining to DLCO.) Thus, if the DLCO findings were not performed during the February 2004 PFT, the findings are insufficient for rating purposes and the veteran should be afforded another PFT prior to final appellate review of the claim. In addition, in an April 2004 statement, the veteran reported that he had sought treatment at the Albuquerque, New Mexico VA Medical Center (VAMC) on February 6th and 10th, 2004. These reports are not contained in the claims files. As for VA's obligation to secure the aforementioned records, it should be pointed out that VA adjudicators are charged with constructive notice of documents generated by VA whether in the claims file or not. Bell v. Derwinski, 2 Vet. App. 611 (1992). In this regard, the Board notes that, because of the need to ensure that all potentially relevant VA records are made part of the claims files, a remand is necessary. Id.

Development such as that sought by this remand is consistent with the mandate of the VCAA. As indicated above, in re-adjudicating the issue the RO should ensure that all notification and development actions required by the VCAA are met.

This case is REMANDED to the RO for the following actions:

1. The RO should contact the V AMC in Albuquerque, New Mexico and ask them to provide a copy of all treatment reports of the veteran, dating from February 2004, to specifically include a February 6, 2004, PFT report.

2. If the February 6, 2004 PFT report cannot be found and associated with the claims files or, if found and upon review, it does not contain findings for all the criteria listed in Diagnostic Code 6833 such as DLCO (SB) findings, then the veteran should be scheduled for another VA pulmonary examination, which must

- 4



include pulmonary function testing. The examination report must 'include findings for all the criteria set forth in Diagnostic Code 6833. A complete rationale for all opinions expressed must be provided, if an examination is performed.

3. Thereafter, the veteran should also be scheduled, in accordance with appropriate procedures, for a personal hearing before a Veterans Law Judge at the RO.
38 U.S.C.A. § 7107 (West 2002).

Thereafter, the case should be returned to the Board for further appellate review, if in order. By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the veteran until he is notified by the RO. The veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

- 5 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'
Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 6 




